ORDER

PER CURIAM.
Appellant, West Ford, appeals from the November 18, 1993, dismissal of his motion for post-conviction relief entered by the Circuit Court of St. Louis County. We affirm.
We have reviewed the briefs and arguments of the parties, as well as the transcript and the legal file, and find no clear error in the findings of fact and conclusions of law of the-motion court. In addition, we find that no jurisprudential purpose would be served by a written opinion. We, therefore, affirm the judgement of the trial court pursuant to Rules 84.16(b) and 30.25(b). The parties have been provided with a memorandum, solely for their own information, setting forth the reasons for our decision.